Title: Abigail Adams Smith to John Quincy Adams, 6–16 June 1790
From: Smith, Abigail Adams
To: Adams, John Quincy


New York june 6th 1790—
your letter my Dear Brother of May 1st I received three or four weeks past—just at the moment when I was removeing, and Commenceing, again Housekeeping it takes three or four weeks to settle our minds to new Situations—and domestick Concerns employ a Considerable portion of the attention of good Housekeepers—even if they are favoured with good Servants— thease causes must Constitute my appology to you for omitting untill this time to answer your letter—which has confirmed my oppinion of your prudence, discretion,—and caution, upon all subjects of importance, when the Heart is so deeply interested it sometimes blinds the eyes of reason, and judgment,— I should indeed be very sorry that a first impression—of partiallity and attachment—and that excited by so amiable and deserving an object—should meet eventually with any efacement,—from Mercenary views—or be repulsed by too wise maxims of Prudence— from Charles account of the Lady who has had the Honour to have inspired you with a favourable opinion of the Sex—you may Worship without Idolitary—for he asserts that there is nothing so like perfection, in Human shape appeard since the World began (—and I presume would add the remainder) but to have done for the present with the subject of attachments and to turn our attention to one in which you and myself are some what interested—I mean the question of removeall of Congress to Philadelphia—which is to be decided in Senate in the Course of the week and which you will doubtless hear has passed the House in favour of that City—it is Supposed that the Senate will be equally divided—and that the V P—— will decide the question and I can tell you it will be in favour of going to Phi—— and I presume to add from a mistaken opinion respecting some certains matters things, oppinions, and influential, Characters. it will be a disadvantage to Charles to be changeing his office—and particularly as he has become very steady and attentive to his Studies and is very happy in his circle of acquaintance here— but private interest we are taught to beleive should be sacrifised at the alter of Publick good— how they are in this instance Connected I do not see—for it is a Bargain as much as if such a sum was stipulated for the removeall. I mean with the magority—
june 16th—
Mr Charles Storer has arrived here within a few days and sets out tomorrow for Boston by him I shall forward this— the weather has been so warm the week past that it has not been in my Power to Coppy my Letter— you must excuse it— I hope to hear from you frequently—and be assured I am at all times your very sincere friend and Sister
A Sm[ith]
Colln Smith desires to be remembered to you—
